DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The disclosure is objected to because of the following informalities:
In claim 12, a period is missing at the end of the sentence
In claims 17:
The term “identify” should be modified to  --identifying--
The phrase “further comprising” should read --the instructions further comprises--
In claim 18,
The term “identify” should be modified to  --identifying--
The phrase “further comprising” should read --the instructions further comprises--
 The phrase “the two or more successive stances” should be modified to --the at least two or more successive stances--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:  Claim 1 recites a computer system for determining whether an individual has turned during ambulation, which falls within one of the four statutory categories of invention.
Step 2A, Prong One:  When analyzed to determine whether the claim recites or is directed to any judicial exception, the claim recites the limitations “identify a first foot parameter for the individual in at least two or more successive stances; identify a change in the first foot parameter between the two or more successive stances; identify a second foot parameter for the individual in at least two or more successive strides; identify a change in the second foot parameter between the two or more successive strides; and based on the identified changes in the first and second foot parameters, determine whether the individual has turned during ambulation”, which sets forth a judicial exception of an abstract idea. The system identifies parameters and identifies changes in parameters; hence, using the changes to determine if an individual has turned falls under the abstract-idea category of mental process and/or mathematical concepts. One can identify a first and second parameter by observing a person walking and identify changes in the parameters (e.g., a person’s stride is getting shorter, a person is starting to walk with their toes turned out) or receive data about the parameters and identify changes (which can be a simple mathematical calculation, of subtraction) in their mind. 
Step 2A, Prong Two:  When analyzing the claim as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application, besides the abstract idea, the claim recites the use of “a computer system” with “processors” and “computer-readable storage media” having “computer- executable instructions” to determine whether an individual has turned during ambulation.

As recited, the “computer system” is defined broadly as including any device or system (or combination thereof) that includes at least one processor and a memory capable of having computer-executable instructions that may be executed by a processor (Paragraph [00017]); thus, it does not impose any meaningful structural limitations on the system used to implement the judicial exception. The recitation of a computer system in the claim does not integrate the judicial exception into a practical application because the claim merely uses the computer as a tool to perform the abstract idea. 
As recited, the “computer-readable storage media” can be any available media that can be accessed by a general purpose computing system and that stores computer-executable instructions (Paragraph [00025]); thus, it does not impose any meaningful structural limitations on the system used to implement the judicial exception. The recitation of a computer-readable storage media in the claim does not integrate the judicial exception into a practical application because the claim merely uses the computer-readable storage media as a tool to perform the abstract idea. 
As recited, the “computer-executable instructions” constitute an “executable component” embodied on computer-readable media. The “executable component” is a term for a structure that is well understood by those of ordinary skill in the art of computing, whether implemented in software, hardware, or a combination (Paragraphs [00021]-[00022]); thus, it does not impose any meaningful structural limitations on the system used to implement the judicial exception. The recitation of a computer-executable instructions in the claim does not integrate the judicial exception into a practical application because the claim merely uses the computer-executable instructions as a tool to perform the abstract idea.

Consideration of the additional elements as a combination also adds no other meaningful limitations to the judicial exception not already present when the elements are considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are individually conventional, but taken together act in concert to improve a technical field, the additional elements of claim 1 do not provide an improvement to the technical field. Therefore, even when viewed as a combination, the additional elements fail to transform the judicial exception into a patent-eligible application of the judicial exception.
Step 2B: When analyzing the claim as a whole to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception, the claim recites: “one or more processors; and one or more computer-readable storage media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system to determine whether an individual has turned during ambulation”.
The recitation of a general purpose computer system, widely available computer-readable storage media, and well understood computer-executable instructions are not sufficient to amount to significantly more than the judicial exception because they are recited at a high level of generality, and there are no meaningful limitations, such as a particular or unconventional structure that distinguishes the computer components from well-known, routine, and/or conventional components. (Paragraphs [00021]-[00022]). Recitation of a conventional computer system with well-known and generic Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014).
Since these components do not add significantly more than the judicial exception and the ordered combination of elements do not add anything significantly more to the claimed subject matter, specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually, the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claims 1, 8, and 15 fail to recite patent-eligible subject matter under 35 U.S.C. 101. Claim 8 is a method claim describing “a computer system that includes one or more processors for determining whether an individual has turned during ambulation”. As stated above, recitation of a conventional computer system with well-known and generic components like processors to perform a certain function or group of functions merely describes a method to perform the abstract idea and does not add significantly more than what is well-known, routine, and/or conventional in view of Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014). Claim 15 is essentially identical to claim 1. Claim 15 recites a “computer program product”, while Claim 1 recites a “computer system”.
Dependent claims 2-7, 9-14, and 16-20 fail to add additional elements that integrate the judicial exception into a practical application. Claims 2-7, 9-13, and 16-20 fail to cure the deficiencies of claim 1 by merely reciting additional abstract ideas or further limitations on the abstract idea already recited. For example, the recitation of conventional detecting components known by one of skill in the art such as a magnetometer, accelerometer, gyroscope, or GPS device, do not add significantly more than what is well-known and routine in view of Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014). (Paragraph [00037]). Claim 14 recites that the components to identify the foot 
Claim 1 is also rejection under 101 because when the broadest reasonable interpretation encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate (i.e., a claim to a computer readable medium covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter). See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134. It is suggested “computer-readable storage media” be amended to read --non-transitory computer-readable storage media--.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariani (U.S. Patent No. 9307932).
Regarding claim 1, Mariani teaches (Figure 1 and 5) a wearable computer system based on inertial sensors and dedicated algorithms for precise and accurate assessment of 3D gait spatio-temporal parameters. (Col. 2, lines 8-11). Raw sensor data then filtered and wirelessly transmitted in real time to a PC using “S-Base” receiver plugged in USB. (Col. 4, lines 3-5). The foot worn sensor system (Figure 1) consists of “a wireless 6 Dimensional-Inertial Measurement Unit (6D-IMU) referred as “S-Sense”, which is a small stand-alone unit integrating microcontroller (processor), radio transmitter, memory, three-axis accelerometer, three-axis gyroscope, and batteries, and can also feature datalogger recording on flash memory cards such as SD-card.” Furthermore, the  wearable computer system offers a precise and objective method to detect the events of stance phase and extract temporal metrics to address both technical and clinical objectives. (Col. 2 lines 17-32; Col. 3, lines 8-11). For example, turning angle is a parameter which may be (separately or simultaneously) extracted in the present invention from the analysis of 3D foot kinematics.  (Figure 5, algorithmic steps for gait parameter estimation; Figure 11, 2.5 3D foot kinematics and 2.8 Turning). 
3D foot kinematics involves temporal detection of cycles (i.e., gait cycle time n) (first foot parameter), which is a “stance” analysis (i.e., the period of time where the foot is in contact with the ground). (Figure 3 showing the change in temporal events for one typical gait cycle).
During each gait cycle n, 3D orientation (Rn), may also be estimated from inertial signals. Practically, this involves the knowledge of initial conditions of position and orientation, which is used to estimate the azimuth (θ) (i.e., the projection of orientation in ground plane (XY) between the beginning and the end of gait cycle) (second foot parameter) during each “stride” (i.e., the movement of one foot from one stance to a following stance). (Col. 5, lines 50-54).
 n (first foot parameter) and the relative change in azimuth (θ) (second foot parameter), the turning angle during ambulation may be determined. (Figure 7; Col. 6, lines 61-63). 
Regarding claims 2 and 3, Mariani teaches that based on the detected temporal events, foot  parameters for clinical gait analysis can be defined for a single foot (Figure 3 and 4 depicting gait cycle n of a single foot) and also contemplates a system that can identify foot parameters even if it is mounted on both feet. (Col. 5, lines 28-30; Col. 12, lines 25-30). 
Regarding claims 4 and 5, Mariani teaches that in order to find objective parameters during ambulation, the foot-worn sensor module may consist of a three-axis accelerometer, three-axis gyroscope, as well as additional sensors such as GPS receiver, force sensors, magnetometers, optical range sensors or EMG electrodes. (Col. 3 lines 62-64; Col. 4, lines 24-27).
Regarding claims 6 and 7, Mariani teaches that during each gait cycle n, 3D orientation (Rn) of foot can be estimated from inertial signals. (Col. 5, lines 50-52). Each gait cycle n comprises data regarding a foot of the individual in the xy plane (i.e., stride length, foot clearance, stride velocity) (Col. 6, lines 40-56), as well as data regarding a foot of the individual in about a z-axis (i.e., 3D orientation data of the sensor module, obtained by aligning z-axis, from which azimuth (θ) is derived). (Col. 5, lines 60-64). As a result, the system described is designed to analyze foot kinematics in the xy plane and z-axis. 
Regarding claim 8, Mariani teaches a method implemented at the computer system previously discussed based on temporal parameters detection and analysis of inertial signals. (Col. 2, lines 8-15; Col. 4, lines 8-11; Col. 2 lines 17-32; Col. 3, lines 8-11; Figure 5, algorithmic processing steps for gait parameter estimation; Figure 11, 3D foot kinematics (2.5) and Turning (2.8)).
Regarding claim 9, Mariani teaches (Figure 7) that foot kinematic data may be taken between successive foot-flats (stances) (Col. 4, 30-38; Col. 6, line 7), and successive strides (Figure 7; Col. 7, lines n. As a result, the method described is designed to analyze foot kinematics for n gait cycles, indicating that gait measurements may be taken from 7 gait cycles (i.e., a 7 stance window). 
Regarding claim 10 and 11, Mariani teaches (Figure 7), identifying a direction of a turn and identifying a degree or sharpness of a turn made by the individual during ambulation based on the identified changes in the first and second foot parameters. The turning angle (TA) is defined as the relative change in azimuth (θ)  (i.e., the projection of orientation in ground plane (XY)) between the beginning and the end of gait cycle n. The turning angle allows for quantifying the amount of turning of the user at each stride with a single metric (degree or sharpness of a turn) and notably allows interpreting gait variability due to extrinsic factors such as a change in walking direction of a user wearing the system. (Col. 2, lines 33-42).
Regarding claim 12, Mariani teaches that based on the detected temporal events, foot  parameters for clinical gait analysis can be defined for a single foot (Figure 3 and 4 depicting gait cycle n of a single foot).
Regarding claim 13, Mariani teaches that the in order to find objective parameters during ambulation, the foot-worn sensor module may consist of a three-axis accelerometer, three-axis gyroscope, as well as additional sensors such as GPS receiver, force sensors, magnetometers, optical range sensors or EMG electrodes. (Col. 3 lines 62-64; Col. 4, lines 24-27).
Regarding claim 14 Mariani teaches that foot worn sensors used to measure the foot parameters according to the invention can be worn directly on user's casual shoes, or could also be directly integrated in the foot-wear. (Col. 9, lines 47-48).
Regarding claim 15, Mariani teaches (Figure 1 and 2) a wearable computer program product (Physilog 3) which contains sensors featuring a 6D-IMU module (processing unit) affixed or integrated into an individual’s shoes, in order to extract precise and reliable parameters that can be used to n. (Col. 3, lines 22-47). 
Regarding claim 16, Mariani teaches a computer program product (Physilog 3) that can identify foot parameters even if it is mounted on both feet. (Col. 5, lines 28-30; Col. 12, lines 25-30).  
Regarding claims 17 and 18, Mariani teaches a computer program (Physilog 3) capable of identifying a third foot parameter and capable of identifying a change in the third foot parameter between the two or more successive stances or strides. From the 3D foot kinematics, gait parameters, such as stride length, foot clearance, stride velocity, may be extracted at each gait cycle n for both the reference system and foot-worn sensors. (Col. 6, lines 40-56). Any of these parameters may serve as the third foot parameter and may be used to further identify stride-to-stride fluctuations during walking. For example, in a given gait cycle n, a data sample can be identified as a “turn” if it satisfies the following two criteria: i) it represents an alteration of direction in the signal, (i.e., a change in the sign of the derivative), and ii) the difference (absolute value) between its amplitude and that of the preceding sample should be greater than a specific threshold. (Table 1; Col. 8, lines 36-45). 
Regarding claim 19, Mariani teaches that the in order to find objective parameters during ambulation, the foot-worn sensor module (Physilog) may consist of a three-axis accelerometer, three-axis gyroscope, as well as additional sensors such as GPS receiver, force sensors, magnetometers, optical range sensors or EMG electrodes. (Col. 3 lines 62-64; Col. 4, lines 24-27).
Regarding claim 20, Mariani teaches (Figure 11) that the gait analysis sensor data collected by Physilog (2.5 3D foot kinematics), which is then used to determine whether the individual has turned during ambulation (2.8 Turning), may be transmitted and processed in real-time. (Col. 4, lines 3-5, 16-20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571) 272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OM PATEL/               Examiner, Art Unit 4115                                                                                                                                                                                         	11/24/2021

/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791